                 IN THE UNITED STATES DISTRICT COURT
                      FOR THE DISTRICT OF HAWAI`I

                                      )
JAMES ARMSTRONG,                      )
                                      )
            Plaintiff,                )
                                      )
      v.                              )     Civ. No. 18-00326 ACK-WRP
                                      )
HAWAIIAN AIRLINES, INC.,              )
et al.,                               )
                                      )
            Defendants.               )
                                      )

           ORDER ADOPTING MAGISTRATE JUDGE’S
  FINDINGS AND RECOMMENDATION TO DENY PLAINTIFF JAMES
ARMSTRONG’S BILL OF COSTS AND TO GRANT IN PART AND DENY IN
          PART PLAINTIFF’S AMENDED BILL OF COSTS

      Findings and Recommendation having been filed and served on all parties

on January 14, 2020, and no objections having been filed by any party,

      IT IS HEREBY ORDERED AND ADJUDGED that, pursuant to Title 28,

United States Code, Section 636(b)(1)(C) and Local Rule 74.1, the “Findings and

Recommendation To Deny Plaintiff James Armstrong’s Bill of Costs and To Grant

In Part and Deny in Part Plaintiff’s Amended Bill of Costs” are adopted as the

opinion and order of this Court.
       IT IS SO ORDERED.

              DATED: Honolulu, Hawai`i, January 31, 2020.



                                      ________________________________
                                      Alan C. Kay
                                      Sr. United States District Judge



Armstrong v. Hawaiian Airlines, Inc., et al., Civ. No. 18-00326-ACK-WRP, Order Adopting
Magistrate Judge’s Findings and Recommendation to Deny Plaintiff James Armstrong’s Bill of
Costs and to Grant in Part and Deny in Part Plaintiff’s Amended Bill of Costs
